         Case 1:19-cv-03557-RDM Document 31 Filed 02/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON OVERSIGHT AND
    REFORM, UNITED STATES HOUSE
    OF REPRESENTATIVES,

                               Plaintiff,

        v.                                               No. 19-cv-3557 (RDM)

  WILLIAM P. BARR, in his official capacity
    as Attorney General of the United
    States, et al.,

                               Defendants.


                                             NOTICE

       At the motions hearing held on January 30, 2020, the Court directed Defendants to indicate

whether they would agree to provide the so-called priority documents over which the President

has made a conclusive assertion of executive privilege to the Court for its in camera, ex parte

review. See also Minute Entry dated January 30, 2020; Minute Order dated January 31, 2020.

       As the Court is aware, Defendants dispute that the Court has jurisdiction to decide this case

and further dispute that Plaintiff possesses a cause of action. Notwithstanding those threshold

objections, which Defendants expressly maintain, Defendants are willing to provide these

materials for the Court’s in camera, ex parte review as a courtesy to the Court.

       Defendants will deliver the materials to chambers by the close of business on Tuesday,

February 4, 2020.


       Dated: February 3, 2020
Case 1:19-cv-03557-RDM Document 31 Filed 02/03/20 Page 2 of 2



                              Respectfully submitted,

                              JOSEPH H. HUNT
                              Assistant Attorney General

                              DAVID M. MORRELL
                              Deputy Assistant Attorney General

                              ELIZABETH J. SHAPIRO
                              Deputy Director

                               /s/ James Gilligan
                              JAMES J. GILLIGAN
                              Special Litigation Counsel

                              GARY D. FELDON (DC Bar No. 987142)
                              STEVEN A. MYERS (NY Bar No. 4823043)
                              Trial Attorneys

                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              P.O. Box 883
                              Washington, D.C. 20044
                              Telephone: (202) 514-3358
                              Fax:        (202) 616-8470
                              E-mail:     james.gilligan@usdoj.gov

                              Attorneys for Defendants




                              2
